DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed August 29, 2022, is acknowledged. Claims 1, 3, 4, 6, 7, and 15  are amended. Claims 8-14 are cancelled. Claim 16 is new.
Claims 1-7 and 15-16 are pending in the instant application.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 states “repeating the moving automatically as the particle beam” in line 9, but should read --repeating the step of moving automatically the one or more energy modulator components as the particle beam-- for clarity of the component moving automatically. 
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 6, with respect to the claim objections of claims 3 and 6 have been fully considered and are persuasive, in light of the applicant’s amendments. The claim objections to claims 3 and 6 have been withdrawn. 
Applicant’s arguments, see page 6, with respect to the 112 rejection to claim 7 has been fully considered and are persuasive, in light of the applicant’s amendments. The 112 rejection to claim7 has  been withdrawn. 
Applicant’s arguments, see pages 6-7, with respect to the 102 rejections of claim 1-6  have been fully considered and are persuasive, in light of the applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boeh (US20090296885A1), Pu (US20130320245A1), Grözinger (“Volume conformal irradiation of moving target volumes with scanned ion beams”, NPL Cite U, 2004) and Grözinger (“Motion compensation with a scanned ion beam: A technical feasibility study.”, NPL Cite V, 2008). 
Applicant’s arguments, see page 8, with respect to the 103 rejection of claim 15 has been fully considered and is persuasive, in light of the applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boeh (US20090296885A1), Guertin (US20100051833A1), Pu (US20130320245A1), Grözinger (“Volume conformal irradiation of moving target volumes with scanned ion beams”, NPL Cite U, 2004) and Grözinger (“Motion compensation with a scanned ion beam: A technical feasibility study.”, NPL Cite V, 2008).
Applicant’s arguments, see pages 7-8, with respect to the 103 rejection of claim 7 has been fully considered and is persuasive, in light of the applicant’s amendments. Therefore, the rejection has been withdrawn. The examiner agrees Overweg teaches away from a rotating gantry charge particle system and therefore would not be obvious to combine with Boeh. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boeh (US20090296885A1) in view of Pu (US20130320245A1), Grözinger (“Volume conformal irradiation of moving target volumes with scanned ion beams”, NPL Cite U, 2004), further referred to as Grözinger NPL Cite U, and Grözinger (“Motion compensation with a scanned ion beam: A technical feasibility study.”, NPL Cite V, 2008), further referred to as Grözinger NPL Cite V.
Regarding claim 1, Boeh discloses a method for particle therapy (Abstract "A method of irradiating a target in a subject using charged particle therapy") comprising receiving first data indicating a plurality of target volumes within a target region (Paragraph [0011] "In a first rotation, the Bragg peaks of substantially all charged particles are deposited primarily on the distal periphery of the target. In a second rotation, the Bragg peaks of substantially all charged particles are deposited primarily in the interior of the target volume.") inside a subject for particle therapy, the first data indicating the plurality of target volumes relative to a particle beam outlet on a gantry for directing a particle beam from a particle beam outlet; (Paragraph [0052] "The patient treatment plan is established based on the nature, size, shape, and location of the target in the patient. The treatment plan includes data of the location and orientation of the target with respect to the coordinates of the radiation system established in a pre-treatment session. The treatment plan preferably includes data regarding the radiation doses different portions of the target should receive." Paragraph [0058] "If yes, the treatment plan is approved, stored, and downloaded to the treatment control system at step 34." Paragraph [0051] "The control system 18 further controls the rotation of the beam delivery device 14 or the gantry to which the delivery device 14 is mounted."); moving automatically a plurality energy modulator components of an energy modulator device disposed between the particle beam outlet and the subject, where in the plurality of energy modulator components include wedges to reduce an energy of the particle beam such that a Bragg Peak is delivered to at least one target volume of the plurality of target volumes; (Paragraph [0029] "In a preferred embodiment, the beam delivery device 14A includes scatterers 22A, 23A, energy modifiers 24A, beam monitors 26A, collimators 28A, and compensators 29A." Paragraph [0031] "The energy modifiers 24A are configured to modify the energy of the beam such that the beam range within the targeted tumor is controlled. The energy modifiers 24A can be made of suitable energy absorbing materials such as carbon (a low-Z material), lead (a high-Z material) or other suitable materials. The energy modifiers 24A may be in various forms including shifters, wheels, wedges, or filters. By varying the thickness and/or form of the energy absorbing materials, the beam energy can be modified in a time and/or spatial dependent manner." Note the plurality of shifters, wheel, wedges or filters leading to a plurality of energy modifiers. Paragraph [0011] "In a first rotation, the Bragg peaks of substantially all charged particles are deposited primarily on the distal periphery of the target. In a second rotation, the Bragg peaks of substantially all charged particles are deposited primarily in the interior of the target volume.", Paragraph [0043] "In some preferred embodiments, the beam energy is continuously modulated while the beam delivery device rotates around the target such that the Bragg peaks of the beam are deposited over the periphery of the target volume"); and repeating the moving automatically as the particle beam outlet rotates with the gantry around the subject without changing energy of the particle beam at the particle beam outlet until every target volume is subjected to a Bragg Peak (Paragraph [0028] "In some embodiments, the beam delivery device 14 may be mounted to a gantry capable of rotating around the target in 360 degrees." Paragraph [0027] "Bending magnets (not shown) may be used to steer the particle beam from the particle accelerator 11 to the beam delivery device 14." Paragraph [0043] "In some preferred embodiments, the beam energy is continuously modulated while the beam delivery device rotates around the target such that the Bragg peaks of the beam are deposited over the periphery of the target volume.").
Boeh does not disclose specifically that the wedges are triangular shaped and that the moving step comprises moving the first triangular shaped wedge relative to the second triangular shaped wedge to form an overlap between the first and second triangular shaped wedges such that a total thickness traversed by the particle beam across the overlap is the same and that the Bragg Peak is delivered with a generally consistent depth. Pu discloses the wedges are triangular shaped and that the moving step comprises moving the first triangular shaped wedge relative to the second triangular shaped wedge to form an overlap between the first and second triangular shaped wedges in Figure 1. Since Boeh already disclosed the moving energy modifiers as wedges it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Boeh, with the arrangement of triangular shaped wedges moving in the manner as taught Pu, since such a modification would provide the predictable results of utilizing a known in the art method of double wedge energy modulation as discussed below. 
Boeh and Pu do not disclose the reason for the positioning the triangular blocks in the manner disclosed by Pu and Boeh and Pu also do not disclose that a total thickness traversed by the particle beam across the overlap is the same. Grözinger NPL Cite U discloses on pages 70-71, “Using one block of wedges for the energy modulation would require a large opening angle, causing, due to the finite beam width, a significant broadening of the Bragg peak. To avoid distortion of the beam, two opposing wedges are used, adding together to a rectangular block. Assuming an overlap region (active area) wider than the beam, a fast depth modification is achieved without large effect on the beam.” In addition, Grözinger NPL Cite U discloses in Figure 5.4 on page 71 that a total thickness traversed by the particle beam across the overlap is the same in order to minimize effects on the beam. Grözinger NPL Cite U teaches why it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Boeh, with the arrangement of triangular shaped wedges moving in the manner as taught Pu, such that the thickness though which the beam passes through each wedge is the same as taught by Grözinger NPL Cite U, since such a modification would provide the predictable results of utilizing a well-known in the art method for particle beam energy modulation. 
Boeh, Pu and Grözinger NPL Cite U do not explicitly teach the supra disclosed method delivers the Bragg Peak with a generally consistent depth. Grözinger NPL Cite V discloses on page 3 that the method disclosed by Boeh, Pu and Grözinger NPL Cite U was “designed to provide homogeneous range adaptation within the active area by adequate overlap.” Based on this it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the sytem as taught by Boeh, with the arrangement of triangular shaped wedges moving in the manner as taught Pu, such that the thickness though which the beam passes through each wedge is the same as taught by Grözinger NPL Cite U, since such a modification would provide the predictable results of providing an even distribution of the Bragg peak as disclosed by Grözinger NPL Cite V.
Regarding claim 2, Boeh further discloses the method further comprises: manipulating a couch position to effect deposition of a Bragg Peak within the target region (Paragraph [0044] "As such, the supporting device 16 may be moved in multiple degrees of freedom, including motions in translational and/or rotational directions. The supporting device 16 may be mounted to an articulated arm which is capable of rotating and/or translating in multiple degrees of freedom.").
Regarding claim 3, Boeh further discloses determining on a processor (Paragraph [0047], The control system 18 includes a controller comprising a signal processor such as, for example, a digital signal processor (DSL), a central processing unit (CPU), or a microprocessor (µP), and a memory coupled to the signal processor.") spatial placement of the one or more of the plurality of energy modulator components relative to one another to effect deposition of the Bragg peak within the at least one target volume of the plurality of target volumes (Paragraph [0025] "The control system 18 generates signals to the particle accelerator 11, beam path 12, beam delivery device 14, and supporting device 16 based on the patient treatment plan. The operations of the particle accelerator 11, beam path 12, beam delivery device 14, and/or the supporting device 16 are controlled such that the parameters of the charged particles including the energy, the intensity, the direction, and the size and/or shape of the beam are dynamically modulated or controlled during the treatment based on the patient treatment plan. Paragraph [0028] "Depending on applications, the beam delivery device 14 may include energy modifiers, scatterers or scattering media, wobbling or scan magnets, beam monitors, collimators, compensators, and other components configured to modulate the parameters of the particle beam to be delivered to the target 15." Paragraph [0031] "The energy modifiers 24A are configured to modify the energy of the beam such that the beam range within the targeted tumor is controlled." "The energy modifiers 24A may be in various forms including shifters, wheels, wedges, or filters." Paragraph [0048] "The beam energy may further be modulated by controlling the energy modifier 24A in the beam delivery device 14A.").
Regarding claim 4, Boeh further discloses determining on a processor a spatial placement of Bragg Peaks, a position of one or more of the plurality of energy modulator components, and a delivered dose within the target region (Paragraph [0032] "Beam monitors 26A are used to monitor the beam parameters. The beam monitors 26A include means for measuring the energy, intensity or dose rate, and uniformity of the particle beam. The beam monitors 26A output signals representing the beam parameters information to the control system 18, which is provided with predetermined values for the beam parameters. The control system 18 processes the measured signals and provides control signals for operation of beam delivery device 14.", Paragraph [0063] "To adjust the energy of the charged particle beam... and beam delivery device (energy modifiers or SOBP filters) can be changed.")
Regarding claim 5, Boeh further discloses receiving second data indicating a desired dose in the target region (Paragraph [0041] "The intensity of the beam is controlled to ensure each target spot receives a desired dose." Paragraph [0032] "Beam monitors 26A are used to monitor the beam parameters. The beam monitors 26A include means for measuring the energy, intensity or dose rate, and uniformity of the particle beam.").
Regarding claim 6, Boeh further discloses determining on a processor, based on at least the first data and the second data, whether a treatment is complete (Paragraph [0059] "At step 35, the patient is positioned on the supporting device. Particle therapy system parameters are requested at step 36 to determine if the system parameters confirm with the parameters of the approved treatment plan at step 37." Paragraph [0060] "If all system parameters are confirmed to be correct, treatment begins at step 39. The energy, the intensity, and the size and shape of the charged particle beam are dynamically modulated or changed as the gantry rotates and/or as the supporting device moves, based on the treatment plan.", If the processor is implementing the treatment plan in accordance with the inputs of the first and second data, the processor will stop the system upon completed executedazHkx7 of the treatment plan).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boeh (US20090296885A1) in view of Guertin (US20100051833A1), Pu (US20130320245A1), Grözinger (“Volume conformal irradiation of moving target volumes with scanned ion beams”, NPL Cite U, 2004), further referred to as Grözinger NPL Cite U, and Grözinger (“Motion compensation with a scanned ion beam: A technical feasibility study.”, NPL Cite V, 2008), further referred to as Grözinger NPL Cite V.
Regarding claim 15, Boeh discloses a storage medium carrying one or more sequences of instructions for execution by a processor (Paragraph [0047] "The control system 18 receives, stores, and executes a treatment plan established in a pre-treatment planning session. The control system 18 includes a controller comprising a signal processor such as, for example, a digital signal processor (DSL), a central processing unit (CPU), or a microprocessor (µP), and a memory coupled to the signal processor. The memory serves to store a treatment plan for the patient and other programs for the operation of the particle beam treatment system 10. Based on the treatment plan, the controller executes the program and generates signals for operation of the particle accelerator 11, beam path 12, delivery device 14 or individual components in the delivery device 14, and patient's support device 16.")., wherein execution by the processor causes the one or more processors to: receive a first data indicating a plurality of target volumes within a target region inside a subject for particle therapy and energy of particles at a particle beam outlet (Paragraph [0011] "In a first rotation, the Bragg peaks of substantially all charged particles are deposited primarily on the distal periphery of the target. In a second rotation, the Bragg peaks of substantially all charged particles are deposited primarily in the interior of the target volume." Paragraph [0052] "The patient treatment plan is established based on the nature, size, shape, and location of the target in the patient. The treatment plan includes data of the location and orientation of the target with respect to the coordinates of the radiation system established in a pre- treatment session. The treatment plan preferably includes data regarding the radiation doses different portions of the target should receive." Paragraph [0058] "If yes, the treatment plan is approved, stored, and downloaded to the treatment control system at step 34." Paragraph [0051] "The control system 18 further controls the rotation of the beam delivery device 14 or the gantry to which the delivery device 14 is mounted."); determine automatic positioning of one or more plurality of energy modulating components including wedges to deposit a Bragg peak of the beam in the target volume, for each position of a particle beam outlet located on a rotating gantry, as the gantry rotates around the subject (Paragraph [0029] "In a preferred embodiment, the beam delivery device 14A includes scatterers 22A, 23A, energy modifiers 24A, beam monitors 26A, collimators 28A, and compensators 29A." Paragraph [0031] "The energy modifiers 24A are configured to modify the energy of the beam such that the beam range within the targeted tumor is controlled. The energy modifiers 24A can be made of suitable energy absorbing materials such as carbon (a low-Z material), lead (a high-Z material) or other suitable materials. The energy modifiers 24A may be in various forms including shifters, wheels, wedges, or filters. By varying the thickness and/or form of the energy absorbing materials, the beam energy can be modified in a time and/or spatial dependent manner." Note the plurality of shifters, wheels, wedges or filters for a plurality of energy modifiers. Paragraph [0043] "In some preferred embodiments, the beam energy is continuously modulated while the beam delivery device rotates around the target such that the Bragg peaks of the beam are deposited over the periphery of the target volume"); and repeat the automatic positioning of one or more energy modulation components as the gantry rotates around the subject, until every target volume of the plurality of target volumes is subjected to a Bragg Peak (Paragraph [0059] "At step 35, the patient is positioned on the supporting device. Particle therapy system parameters are requested at step 36 to determine if the system parameters confirm with the parameters of the approved treatment plan at step 37." Paragraph [0060] "If all system parameters are confirmed to be correct, treatment begins at step 39. The energy, the intensity, and the size and shape of the charged particle beam are dynamically modulated or changed as the gantry rotates and/or as the supporting device moves, based on the treatment plan.").
Boeh does not specifically disclose a non-transitory computer-readable medium. Guertin teaches that it is known that the "computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, or any other magnetic medium, a CD-ROM, any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, any other memory chip or cartridge, a carrier wave as described hereinafter, or any other medium from which a computer can read" as set forth in paragraph [0058] to provide an, as known in the art, non-transitory computer readable medium. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to substitute the storage medium as taught by Boeh, with the medium as taught by Guertin, since such a modification would provide the predictable results of the same invention as claimed by Boeh, but with clarification that the storage medium is a non-transitory computer-readable medium that amounts to more than just a signal.
Boeh does not specifically disclose that the processor generates a signal that causes an actuator to move the first component to achieve positioning. Guertin teaches that it is known to use a processor (Paragraph [0027] "The system 10 also includes a processor 54, which may be used to control an operation of the proton source 12, the energy modulator 14, and/or an operation of the nozzle 18.") to send a signal to an actuator ("positioner") to move a component to modulate the energy of a beam (Paragraph [0027] "The system 10 also includes a processor 54, which may be used to control an operation of the proton source 12, the energy modulator 14," Paragraph [0028] "The energy modulator 14 includes a plurality of blocks 200." Paragraph [0037] "The processor 54 then sends signal(s) to the positioner 206 to thereby position these blocks."). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the medium as taught by Boeh, with mechanical actuation of the energy modulating components to achieve the position as signaled by the processor as taught by Guertin, since such a modification would provide the predictable
results of the same claimed invention as Boeh, but with clarification that the processor mechanically actuates the energy modulating components.
Boeh and Guertin do not disclose specifically that the wedges are a first and second triangular shape wedges and that the automatic positioning and signal to move comprises moving the first triangular shaped wedge relative to the second triangular shaped wedge to form an overlap between the first and second triangular shaped wedges such that a total thickness traversed by the particle beam across the overlap is the same and that the Bragg Peak is delivered with a generally consistent depth. Pu discloses the wedges are triangular shaped and that the moving step comprises moving the first triangular shaped wedge relative to the second triangular shaped wedge to form an overlap between the first and second triangular shaped wedges in Figure 1. Since Boeh already disclosed the moving energy modifiers as wedges it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the medium as taught by Boeh and Guertin, with the arrangement of triangular shaped wedges moving in the manner as taught Pu, since such a modification would provide the predictable results of utilizing a known in the art method of double wedge energy modulation as discussed below. 
Boeh, Guertin, and Pu do not disclose the reason for the positioning the triangular blocks in the manner disclosed by Pu and Boeh and Pu also do not disclose that a total thickness traversed by the particle beam across the overlap is the same. Grözinger NPL Cite U discloses on pages 70-71, “Using one block of wedges for the energy modulation would require a large opening angle, causing, due to the finite beam width, a significant broadening of the Bragg peak. To avoid distortion of the beam, two opposing wedges are used, adding together to a rectangular block. Assuming an overlap region (active area) wider than the beam, a fast depth modification is achieved without large effect on the beam.” In addition, Grözinger NPL Cite U discloses in Figure 5.4 on page 71 that a total thickness traversed by the particle beam across the overlap is the same in order to minimize effects on the beam. Grözinger NPL Cite U teaches why it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the medium as taught by Boeh and Guertin, and Pu with the arrangement of triangular shaped wedges moving in the manner as taught Pu, such that the thickness though which the beam passes through each wedge is the same as taught by Grözinger NPL Cite U, since such a modification would provide the predictable results of utilizing a well-known in the art method for particle beam energy modulation. 
Boeh, Pu and Grözinger NPL Cite U do not explicitly teach the supra disclosed method delivers the Bragg Peak with a generally consistent depth. Grözinger NPL Cite V discloses on page 3 that the method disclosed by Boeh, Pu and Grözinger NPL Cite U was “designed to provide homogeneous range adaptation within the active area by adequate overlap.” Based on this it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the medium as taught by Boeh and Guertin, and Pu with the arrangement of triangular shaped wedges moving in the manner as taught Pu, such that the thickness though which the beam passes through each wedge is the same as taught by Grözinger NPL Cite U, since such a modification would provide the predictable results of providing an even distribution of the Bragg peak as disclosed by Grözinger NPL Cite V.
Allowable Subject Matter
Claims 7 and 16 are allowable over the prior art, but claim 7 has an objection, so claims 7 and 16 are objected to. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, in light of Applicant’s Amendments, filed August 29, 2022 with respect to prior art is allowable. The prior art, either singly or in combination does not teach or reasonably suggest initiating a vibrating component to vibrate the one or more energy modulator components. The closest art is Overweg (US20119239754A1) who’s art is based on MRI technology in combination with a particle beam treatment system and the disclosure teaches away from the use of rotatable gantry for treatment due to technical difficulty. None of the prior art cited in this office action or the previous, suggest vibrating one of the energy modulation components to spread out the Bragg peak. 
Claim 16 is dependent on claim 7. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791